Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 1 of 45




                                                                DA00265
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 2 of 45




                                                                DA00266
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 3 of 45




                                                                DA00267
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 4 of 45




                                                                DA00268
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 5 of 45




                                                                DA00269
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 6 of 45




                                                                DA00270
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 7 of 45




                                                                DA00271
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 8 of 45




                                                                DA00272
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 9 of 45




                                                                DA00273
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 10 of 45




                                                                 DA00274
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 11 of 45




                                                                 DA00275
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 12 of 45




                                                                 DA00276
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 13 of 45




                                                                 DA00277
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 14 of 45




                                                                 DA00278
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 15 of 45




                                                                 DA00279
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 16 of 45




                                                                 DA00280
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 17 of 45




                                                                 DA00281
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 18 of 45




                                                                 DA00282
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 19 of 45




                                                                 DA00283
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 20 of 45




                                                                 DA00284
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 21 of 45




                                                                 DA00285
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 22 of 45




                                                                 DA00286
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 23 of 45




                                                                 DA00287
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 24 of 45




                                                                 DA00288
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 25 of 45




                                                                 DA00289
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 26 of 45




                                                                 DA00290
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 27 of 45




                                                                 DA00291
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 28 of 45




                                                                 DA00292
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 29 of 45




                                                                 DA00293
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 30 of 45




                                                                 DA00294
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 31 of 45




                                                                 DA00295
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 32 of 45




                                                                 DA00296
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 33 of 45




                                                                 DA00297
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 34 of 45




                                                                 DA00298
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 35 of 45




                                                                 DA00299
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 36 of 45




                                                                 DA00300
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 37 of 45




                                                                 DA00301
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 38 of 45




                                                                 DA00302
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 39 of 45




                                                                 DA00303
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 40 of 45




                                                                 DA00304
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 41 of 45




                                                                 DA00305
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 42 of 45




                                                                 DA00306
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 43 of 45




                                                                 DA00307
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 44 of 45




                                                                 DA00308
Case 19-11781-LSS   Doc 372-5   Filed 12/05/19   Page 45 of 45




                                                                 DA00309
